Citation Nr: 0704995	
Decision Date: 02/21/07    Archive Date: 02/27/07

DOCKET NO.  02-21 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an effective date earlier than January 18, 
2001, for the grant of service connection for bilateral 
frozen feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel




INTRODUCTION

The veteran had active military service from February 1948 to 
December 1951.

This appeal to the Board of Veteran's Appeals (Board) arose 
from an August 2001 decision of the Department of Veterans 
Affairs (VA) Huntington, West Virginia, Regional Office (RO), 
which, in relevant part, granted service connection for 
bilateral frozen feet and assigned an effective date of April 
3, 2001.  The veteran requested an earlier effective date.

In April 2003, the veteran withdrew his request for a Board 
hearing at the RO.

In September 2004, the Board denied the veteran's petition to 
reopen a previously denied claim for service connection for 
residuals of a left ankle fracture.  The Board also remanded 
his remaining claim at issue, for an earlier effective date, 
to the RO via the Appeals Management Center (AMC) in 
Washington, DC, for further development and consideration.  
This included providing him notice and assistance to comply 
with the Veterans Claims Assistance Act (VCAA).

Since the RO (AMC) did not initially comply with the Board's 
remand directives, the Board again remanded this case in 
March 2006.  See Stegall v. West, 11 Vet. App. 268 (1998).  
And upon complying with the remand directives, the RO (AMC) 
issued another rating decision in September 2006 assigning an 
earlier effective date of January 18, 2001.  The veteran has 
since continued to appeal, requesting an even earlier 
effective date.

In February 2007, for good cause shown - the veteran's age, 
the Board advanced his case on the docket.  See 38 U.S.C.A. 
§ 7107 (West 2002 & Supp. 2006); 38 C.F.R. § 20.900(c) 
(2006).




FINDINGS OF FACT

1.  The RO notified the veteran of the evidence needed to 
substantiate his claim, including apprising him of whose 
responsibility - his or VA's, it was for obtaining the 
supporting evidence, and fulfilled the duty to assist him in 
developing that evidence.

2.  The veteran's military service ended in December 1951.

3.  The veteran did not file a claim for service connection 
for residuals of cold injury (i.e., frostbite) involving his 
feet until January 18, 2001.


CONCLUSION OF LAW

The requirements are not met for an effective date earlier 
than January 18, 2001, for service connection for bilateral 
frozen feet.  38 U.S.C.A. §§ 1155, 5107, 5100 (West 2002); 
38 C.F.R. §§ 3.102, 3.151, 3.155, 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
redefined VA's duties to notify and assist the veteran in the 
development of a claim.  The VCAA is codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, and the 
implementing VA regulations are codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, including apprising him of the evidence VA will 
attempt to obtain and the evidence he is responsible for 
providing.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The requirements apply to all elements of a claim - veteran 
status, existence of a disability, a connection between 
military service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The notice, to the 
extent possible, must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (in this case, the RO).  
Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, the VCAA notice requirements may be satisfied if any 
errors in the timing or content of the notice are not 
prejudicial to the claimant.  Id.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 128 (2005), reversed and 
remanded, 444 F.3d 1328 (Fed. Cir. 2006), affirmed, No. 02-
1077 (December 21, 2006); see also, Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (the issuance of a fully compliant 
VCAA notification followed by readjudication of the claim, 
such as in a statement of the case (SOC) or supplemental SOC 
(SSOC), is sufficient to cure a timing defect).

As already alluded to, the Board twice remanded this case to 
the RO (via the AMC) to ensure compliance with the VCAA - 
initially in September 2004 and more recently in March 2006.  
And in an April 2006 letter, the RO (AMC) provided notice to 
the veteran regarding what information and evidence was 
needed to substantiate his claim for an earlier effective 
date (indeed, specifically this issue), as well as what 
information and evidence he needed to submit, what 
information and evidence would be obtained by VA, the need 
for him to advise VA of and to submit any further evidence 
that was relevant to this claim.  The letter also informed 
him how effective dates are assigned and the type of evidence 
impacting this determination.  See Huston v. Principi, 17 
Vet. App. 195 (2003) (The VCAA requires that VA inform the 
veteran that evidence of an earlier-filed claim is needed to 
substantiate a claim for an earlier effective date).  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of his 
service medical records and post-service medical records and 
examination reports, VA outpatient treatment records from the 
facilities he identified, and his several written 
submissions.

In summary, the VCAA provisions have been considered and 
complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to him.  Any error in 
the sequence of events or content of the notice is not shown 
to have any effect on the case or to cause injury to him.  
Thus, any such error is harmless and does not prohibit 
consideration of his claim on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).


Analysis

As mentioned, an August 2001 rating decision granted service 
connection for residuals of cold injury (frostbite) of the 
feet and initially assigned an effective date of April 3, 
2001, the date of a VA examination diagnosing this 
disability.  The RO (AMC) has since issued another rating 
decision - in September 2006, assigning a slightly earlier 
effective date of January 18, 2001, based on a statement 
received on that date on the veteran's behalf from his 
Congressman.  The RO (AMC) designated that date as the date 
of receipt of the claim.

The veteran wants his effective date retroactive to December 
1951, when his military service ended, since he has lived 
with the disability ever since.  Unfortunately, though, there 
is simply no legal basis for assigning an 
earlier effective date.



The statutory and regulatory guidelines for determining the 
effective date of an award of disability compensation are set 
forth in 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  The 
effective date of an award of service connection will be the 
day following the date of separation from service - if the 
veteran filed a claim within one year after service.  
Otherwise, the effective date will be the date of receipt of 
his claim.  38 U.S.C.A. § 5110(a), (b)(1); 38 C.F.R. 
§ 3.400(b)(2).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 
38 C.F.R. § 3.151(a).  Any communication or action indicating 
intent to apply for one or more benefits under the laws 
administered by VA from a claimant, his or her duly 
authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  The informal 
claim must identify the benefit sought.  VA is required to 
identify and act on informal claims for benefits.  
38 U.S.C.A. § 5102; 38 C.F.R. § 3.1(p), 3.155(a).  See also 
Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If received within one year from the date it 
was sent to the claimant, it will be considered filed as of 
the date of receipt of the informal claim.  38 C.F.R. 
§ 3.155(a).

All claims for benefits filed with VA, either formal or 
informal, must be in writing.  See Rodriguez v. West, 189 
F.3d 1351 (Fed. Cir. 1999).

The Board has reviewed all of the correspondence in the 
claims file and finds no letter or statement received by the 
RO prior to 2000 that might reasonably and liberally have 
been considered either a formal or even an implied claim for 
residuals of cold injury (frostbite) involving the feet.  An 
August 1952 rating decision granted service connection for 
residuals of a shrapnel fragment wound (SFW) of the foot.  
And during the years immediately following that grant, the 
veteran submitted several written submissions addressing his 
efforts to receive a higher rating for that disability.  His 
many other letters addressed his effort to obtain service 
connection for residuals of a left ankle fracture and a 
concussion.

The April 1959 VA examination report contains no notation of 
the veteran having voiced any complaints of frostbite 
symptoms, and neither were there any objective clinical 
findings to that effect.  In an October 1976 statement, which 
was related to a nonservice-connected pension claim, he 
related that he had numbness in both legs and feet.  But the 
December 1976 VA examination report indicates he said that he 
had developed those symptoms only during the prior year - so 
many years after his military service had ended.  And 
although objective physical examination revealed absent ankle 
jerks and loss of pinprick sensation in both legs and feet, 
the examiner did not render a consequent diagnosis.  Neither 
did the RO include those findings in the veteran's SFW 
residuals, since the examiner had not rendered a diagnosis.

In all of his correspondence prior to 2000, the veteran 
referenced his having been wounded by a bomb blast, rather 
than by shrapnel, and that he was treated aboard a Swedish 
hospital ship for his wounds.  There simply was no mention of 
his having sustained a cold injury to his feet.  The 
neurologic complaints and findings were deemed secondary to 
his SFW residuals, or as secondary to a back disability for 
which he also pursued benefits and was denied.  The Board 
further notes that the several medical reports he submitted 
in support of his assertions made no mention of a cold injury 
to his feet or that he even had complained of such.  In any 
event, a medical report may not serve as an implied claim for 
service connection.  38 C.F.R. § 3.157.

The veteran is entitled to the benefit of the doubt where the 
evidence in favor of service connection and against service 
connection is roughly in balance.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 
(1990); see also Almany v. Brown, 9 Vet. App. 518, 519 
(1996).  The determination as to whether the requirements for 
service connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 
Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  Once the evidence 
is assembled, the Board is responsible for determining 
whether the preponderance of the evidence is against the 
claim.  If so, the claim is denied.  If the evidence supports 
the claim or is in equal balance, the claim is allowed.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Ortiz v. Principi, 
274 F.3d 1361, 1365-66 (Fed. Cir. 2001).  If the Board 
determines the preponderance of the evidence is against the 
claim, it has necessarily found that the evidence is not in 
approximate balance, and the benefit of the doubt rule is not 
applicable.  Ortiz, 274 F.3d at 1365.

The August 2001 rating decision erroneously granted service 
connection on a "secondary basis" under 38 C.F.R. 
§ 3.310(a), even though the decision stated the veteran's 
cold injury residuals were directly related to his active 
military service.  In light of that determination, the RO 
initially assigned an effective date of April 3, 2001, since 
that was the date of the examination diagnosing this 
disability.  The more recent September 2006 rating decision 
and SSOC, however, indicate the AMC corrected that mistake by 
assigning an earlier effective date of January 18, 2001, 
coinciding with the date of receipt of the veteran's claim 
for service connection by way of his Congressman - 
specifically for residuals of cold injury (frostbite) 
involving the feet.  See 38 C.F.R. § 3.400(a).

There is only one prospect for an even earlier effective 
date, July 24, 2000.  But, regrettably, the Board must reject 
that date too.

In a letter received on July 24, 2000, the veteran requested 
a copy of his medical records.  In the next and final 
paragraph, he related:  "I served in the armed forces from 
Feb 1948-Dec 1951.  [I] was wonded on May 1951 [sic][.]  
[I] also had malyria [sic] & frost bite."  The RO deemed the 
letter as a Privacy Act request for a copy of his service 
medical records.

In a separate letter dated that same day in July 2000, but 
not received by the RO until a week later on July 31, 2000, 
the veteran again related that he was wounded in the Korean 
Conflict and was also stricken with malaria.  He then asked 
that his disability be reviewed, as he could not exist on the 
amount he was then receiving.



The Board acknowledges the pro-claimant environment in which 
the VA claims process is administered, and that pro se 
submissions from the veteran should be read in a liberal and 
broad manner.  See Durr v. Nicholson, 400 F.3d 1375 1380 
(Fed. Cir. 2005).  Generally, a request for a copy of one's 
claims file is not sufficiently specific to serve as an 
informal claim, as one may have many reasons for such a 
request.  The latter part of the veteran's first July 2000 
letter, however, noted specific disabilities - one of which 
he was already service connected for and the other he was 
not.  If that letter was considered in isolation, the Board 
perhaps would afford him the benefit of the doubt and deem it 
an informal claim, even though it did not identify a specific 
benefit being requested.  See 38 C.F.R. § 3.155.  But it must 
also be considered along with and in the context of his 
second letter, written on the same day, though received by 
the RO a week later.  And it must be remembered that § 3.155 
requires that a communication reflect an intent to later 
apply for a specific benefit.

In the second letter, the veteran limited his application to 
one for an increased rating for his service-connected SFW 
residuals.  Although he had sustained the cold injury to his 
feet in 1951, he still needed to file a claim to receive VA 
benefits for that specific injury.  38 C.F.R. § 3.151(a).  
Thus, the Board is constrained to deem the second letter as 
clear evidence of his actual intent in his first letter, and 
that intent was limited to obtaining a copy of his service 
medical records for what amounts to unspecified reasons.  
Consequently, the earliest effective date he is entitled to 
is January 18, 2001, the date the RO received a specific 
claim from him (albeit via his Congressman) alleging 
entitlement to service connection for cold injury to his 
feet.  This effective date was assigned in accordance with 
the applicable VA regulations.  38 C.F.R. §§ 3.102, 3.400.

As the Board has determined the preponderance of the evidence 
is against the veteran's claim, there is no reasonable doubt 
to resolve in his favor.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996).




ORDER

The claim for an effective date earlier than January 18, 
2001, for the grant of service connection for bilateral 
frozen feet is denied.



______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


